              Case 20-10940-LSS         Doc 149     Filed 05/20/20    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                        )      Chapter 11
                                             )
Alpha Entertainment, LLC,                    )      Case No. 20-10940 (LSS)
                                             )
                      Debtor.                )

                                     NOTICE OF SERVICE

        I, the undersigned, hereby certify that on the 19th day of May, 2020, a copy of Vincent K.

McMahon’s Objections and Responses to Creditors’ Committee’s Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Bankruptcy

Case (or Adversary Proceeding) was served as indicated upon the following counsel.

        BY EMAIL
        Howard J. Steinberg, Esq.                           David Bruce Kurzweil, Esq.
        Greenberg Traurig, LLP                              Greenberg Traurig, LLP
        1840 Century Park East                              3333 Piedmont Road, NE
        Suite 1900                                          Terminus 200, Suite 2500
        Los Angeles, CA 90067                               Atlanta, GA 30305
        Email: steinbergh@gtlaw.com                         Email: kurzweild@gtlaw.com

        Shari L. Heyen, Esq.
        Greenberg Traurig, LLP
        1000 Louisiana, Suite 1700
        Houston, TX 77002
        Email: heyens@gtlaw.com

Dated: May 20, 2020

K&L GATES                                           CONNOLLY GALLAGHER LLP
John A. Bicks
Jerry S. McDevitt                                   /s/ Jeffrey C. Wisler
James A. Wright III                                 Jeffrey C. Wisler (No. 2795)
599 Lexington Avenue                                Kelly M. Conlan (No. 4786)
New York, NY 10022-6030                             1201 North Market Street, 20th Floor
Telephone:     (2112) 536-3900                      Wilmington, DE 19801
Email: john.bicks@klgates.com                       Telephone: (302) 757-7300
        jerry.mcdevitt@klgates.com                  Email: jwisler@connollygallagher.com
        james.wright@klgates.com                             kconlan@connollygallagher.com
                                                    Counsel for Vincent K. McMahon


#05533920
